Title: Thomas Jefferson to Franz X. Zeltner, 23 July 1818
From: Jefferson, Thomas
To: Zeltner, Franz Xaver


          
            Sir
            Monticello in Virginia
July 23. 18.
          
          I recieved but lately your favor of Oct. 29. announcing to us the death of Genl Kosciusko. to no country could that event be more afflicting, nor to any individual more than to myself. I had enjoyed his intimate friendship and confidence for the last 20. years, & during the portion of that time which he past in this country, I had daily opportunities of observing personally the purity of his virtue, the benevolence of his heart, and his sincere devotion to the cause of liberty. his anterior services during our revolutionary war had been well known & acknoleged by all. when he left the US. in 1798. he left in my hands an instrument, giving, after his death, all his property in our funds, the price of his military labors here, to the charitable purpose of educating and emancipating as many of the children of bondage in this country as it should be adequate to. at that time I had strength & vigor of mind sufficient to undertake the execution of his philanthropic views: but the 20. years elapsed since that time, now weigh on me so heavily, and have brought me so near the term of all human concerns that it would be imprudent for me to undertake a business of so long execution. I am therefore taking measures to have it placed in such hands as will ensure a faithful discharge of his philanthropic views. I fear some difficulty in obtaining the aid of our courts of justice from the want of an official certificate of his death. except the public papers, which could not be recieved in evidence, your letter is the only document I possess of that fact, and being unauthenticated by any public magistrate, our courts will find difficulty in acknoleging it’s authority. if I could, thro your means or that of any other person, recieve a certificate of his death, authenticated by the civil authorities of the place, it would facilitate and ensure the execution of his benevolent purpose.
          Your emigrant countrymen who reach these shores are certain of finding employment which will ensure to them abundant subsistence and comfort. one only of them has come into my neighborhood, Louis Leschot of Neufchatel. he is settled in a neighboring village as a watchmaker, is an excellent, sober, and industrious citizen, and is making money faster than he knows what to do with it. but there seems to be a combination of the oppressors of human rights employing the atrocious means of engaging the masters of the vessels in which they take their passage, to carry them to other countries, and to wear them out by delays, by sickness, want, scanty food, and long passages, to discorage and defeat their endeavors at seeking an asylum, in these states, from the oppressions of Europe. the sufferings some of them have been made to undergo, by these flagitious instruments of despotism and crime are horrible to relate.
          
            I pray you to accept the assurance of my high respect and esteem.
            Th: Jefferson
          
        